                                                                                                 Case 2:20-cv-00861-JCM-EJY Document 32 Filed 08/24/20 Page 1 of 3



                                                                                           1   Erica J. Chee
                                                                                               Nevada Bar No. 12238
                                                                                           2   erica.chee@ogletreedeakins.com
                                                                                           3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower
                                                                                           4   3800 Howard Hughes Parkway, Suite 1500
                                                                                               Las Vegas, NV 89169
                                                                                           5   Telephone: 702.369.6800
                                                                                           6   Attorney for Defendants
                                                                                               Portfolio Recovery Associates, LLC
                                                                                           7

                                                                                           8                                UNITED STATES DISTRICT COURT

                                                                                           9                                 FOR THE DISTRICT OF NEVADA

                                                                                               DELANIE BUTLER and JOHN ROBINSON,                         Case No.: 2:20-cv-00861-JCM-EJY
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                               individually and on behalf of all similarly situated
                                                                                          11   class and collective action members,

                                                                                          12                         Plaintiffs,                         STIPULATION AND ORDER FOR
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                          EXTENSION OF TIME TO FILE
                                                                                          13   vs.                                                         THE DISCOVERY PLAN AND
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                               PORTFOLIO RECOVERY ASSOCIATES, LLC, a                         SCHEDULING ORDER
                                                                                          14
                                                                                               Delaware Limited Liability Company; DOES I
                                                                                               through X, inclusive; ROE CORPORATIONS I                             (First Request)
                                                                                          15
                                                                                               through X inclusive,
                                                                                          16
                                                                                                                     Defendants.
                                                                                          17

                                                                                          18          Pursuant to LR IA 6-1, LR IA 6-2, LR 7-1 and LR 26-1, Plaintiffs DELANIE BUTLER and

                                                                                          19   JOHN ROBINSON (collectively “Plaintiffs”) and Defendant PORTFOLIO RECOVERY
                                                                                          20   ASSOCIATES, LLC (Defendant), by and through their respective counsel of record, hereby submit
                                                                                          21
                                                                                               their first request for an extension of time of ten days up to and including Thursday, September 3,
                                                                                          22
                                                                                               2020, for the parties to file the proposed Discovery Plan and Scheduling Order (“DPSO”). The
                                                                                          23
                                                                                               present deadline is August 24, 2020. This is the parties’ first request for an extension of time to
                                                                                          24

                                                                                          25   extend the deadline to file the DPSO.

                                                                                          26          Good cause exists to extend the deadline to file the parties’ DPSO in this matter. On July 31,

                                                                                          27   2020, the Court granted the parties stipulation and order to sever hourly wage and hour claims and
                                                                                          28   transfer those claims to the Eastern District of Virginia. Thereafter, on August 6, 2020, the counsel
                                                                                                 Case 2:20-cv-00861-JCM-EJY Document 32 Filed 08/24/20 Page 2 of 3



                                                                                           1   for McGuire Woods, who had previously appeared pro hac vice, withdrew as counsel to further
                                                                                           2   represent Defendant in the transferred matter in the Eastern District of Virginia. The parties
                                                                                           3
                                                                                               subsequently exchanged telephone calls and correspondence to schedule the FRCP Rule 26(f).
                                                                                           4
                                                                                               Plaintiffs have prepared their proposed DPSO, and Defendant is reviewing their proposal to
                                                                                           5
                                                                                               determine additional or alternate discovery provisions. Due to Defendant’s counsel’s deposition
                                                                                           6

                                                                                           7   schedule in the last ten days, the parties have agreed to have an FRCP 26(f) discovery conference

                                                                                           8   during the week of August 24, 2020, to discuss both parties’ requested discovery provisions and the

                                                                                           9   required parameters to include in the DPSO as required per FRCP 26. Therefore, the parties would
                                                                                          10
                                                                                               like additional time to discuss the proposed language with their respective clients and see if they can
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                               come to some form of resolution before submitting separate DPSOs for the Court’s consideration.
                                                                                          12
                                                                                               As such, the parties stipulate to an extension of ten (10) days to afford the parties a reasonable period
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                               of time to meet and confer on the content of the proposed DPSO.
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15   ///

                                                                                          16   ///
                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                                  2
                                                                                                 Case 2:20-cv-00861-JCM-EJY Document 32 Filed 08/24/20 Page 3 of 3



                                                                                           1          This stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           2   IT IS SO STIPULATED:
                                                                                           3
                                                                                               DATED this 21st day of August 2020.            DATED this 21st day of August 2020.
                                                                                           4
                                                                                               HUTCHINGS LAW GROUP, LLC                       OGLETREE, DEAKINS, NASH, SMOAK & STEWART
                                                                                           5

                                                                                           6   /s/ Mark H. Hutchings                           /s/ Erica J. Chee
                                                                                               Mark H. Hutchings                                Erica J. Chee
                                                                                           7
                                                                                               552 E. Charleston Blvd.                          3800 Howard Hughes Parkway, Suite 1500
                                                                                           8   Las Vegas, NV 89104                              Las Vegas, NV 89169
                                                                                               Phone: (702) 660-7700                            Phone: (702) 369-6824
                                                                                           9   mhutchings@hutchingslawgroup.com                 erica.chee@ogletree.com

                                                                                          10   Attorneys for Plaintiffs Delanie Butler and     Attorneys for Defendant Portfolio Recovery
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               John Robinson individually and on behalf of     Associates, LLC
                                                                                          11
                                                                                               all similarly situated class and collective
                                                                                          12   action members
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                             ORDER
                                                                                          15

                                                                                          16   IT IS SO ORDERED.

                                                                                          17
                                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                                          18

                                                                                          19
                                                                                                                                               August 24, 2020
                                                                                          20
                                                                                                                                             DATED
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                                3
